Oliver, Presiding Judge:
This appeal to reappraisement has been submitted for decision upon the following stipulation of the respective parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that at the time of exportation of the fibre board involved herein, such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, for" exportation to the United States, at $80.00 per ton, packed, f. o. b. Montreal, Canada, United States currency.
It is further stipulated and agreed that there was no higher foreign value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted upon the following stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Act of 1930, to be the proper basis for the detern. ination of the value of the merchandise here involved, and that such value is $80 per ton, packed, f. o. b. Montreal, Canada, United States currency. Judgment will be rendered accordingly.